         Case 2:19-cv-04935-MMB Document 18 Filed 12/08/20 Page 1 of 13




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 NADINE BASRI                                       CIVIL ACTION

         v.                                         NO. 19-4935

 THE TRUSTEES OF THE UNIVERSITY
 OF PENNSYLVANIA d/b/a PENN
 MEDICINE

              MEMORANDUM RE: MOTION FOR SUMMARY JUDGMENT

Baylson, J.                                                                     December 8, 2020

I.     Introduction

       Plaintiff Nadine Basri contends that she faced employment discrimination and retaliation

stemming from her maternity leave to care for her prematurely born son. Following her leave,

Basri’s employer, the Trustees of the University of Pennsylvania (“Penn”), removed her from

consideration for a promotion. The parties disagree as to why. Months later, she was no longer

employed at Penn. Again, the parties dispute exactly why and how this happened. Simply stated,

these factual disputes cut to the core of this litigation and, because genuine issues of material fact

persist, the Court must DENY Penn’s motion for summary judgment.

II.    Factual Contentions by Plaintiff

       As this is a motion for summary judgment, this Court must view the record “in the light

most favorable to the nonmovant, drawing reasonable inferences in its favor.” See, e.g., In re

Chocolate Confectionary Antitrust Litig., 801 F.3d 383, 396 (3d Cir. 2015). The parties differ in

only two major respects: Penn’s motivations and the timeline of Basri’s termination.




                                                      1
        Case 2:19-cv-04935-MMB Document 18 Filed 12/08/20 Page 2 of 13




           A. Early Employment at Penn

       Basri began working for Penn’s Radiology-Oncology Department as a New Patient

Coordinator on October 17, 2016. ECF 13 at ¶ 1. In Spring of 2017, Basri began reporting to

Linda Mas, the Administrative Service Coordinator. Id. at ¶ 4. Shortly thereafter, in or around

April 2017, Basri informed Mas that she was pregnant. Id. at ¶ 6.

       Her baby was expected to be born on November 9, 2017. Id. at ¶ 8. During Basri’s

pregnancy, Penn permitted her to take any amount of time she needed to attend pregnancy-related

medical appointments. ECF 15-2, Section II at ¶ 9. Basri testified that, as she prepared for her

upcoming maternity leave, Mas offered her repeated assurances that she would be able to secure

leave until February 1, 2018. Id. at ¶ 9. Penn contests this characterization and contends that

February 1, 2018 was simply the date that Mas anticipated Basri’s return, given Basri’s expected

due date and the FMLA’s twelve-week leave window. ECF 17-1 at 9.

       Basri performed her duties well. ECF 15-2, Section II at ¶ 2. As a result, Mas expressed

to Basri that she intended to create a Team Lead position for Basri. Id. at ¶ 6. According to Basri,

Mas would not create this new position, which may have constituted a promotion, while Basri was

pregnant or about to go on leave. Id. Penn denies this. ECF 17-1 at ¶ 6.

       In July 2017, Mas requested temporary assistance from Penn’s temporary employee “float”

pool to cover Basri’s duties during her expected pregnancy leave. ECF 13 at ¶ 10. Around that

time, Mas asked Basri to create a standard operating procedures document for her job duties, to

assist with the training and onboarding of her replacement. ECF 15-2, Section II at ¶ 4; ECF 17-

1 at ¶ 4. A temporary employee, Shakia Dehaney, began on September 1, 2017, with an anticipated

month to train for Basri’s position. ECF 15-2, Section II at ¶ 7.



                                                     2
        Case 2:19-cv-04935-MMB Document 18 Filed 12/08/20 Page 3 of 13




           B. Application for Promotion and Maternity Leave

       On September 11, 2017, Basri applied for a new position at Penn, that of Faculty Affairs

Program Coordinator (“FAPC”). ECF 15-2, Section II at ¶ 11. Rebecca Struwe, Penn’s Chief of

Staff and Associate Director of Strategic Planning for the department, was responsible for

supervising the FAPC and for selecting the new hire for the position. ECF 13 at ¶ 16. Struwe told

Basri that she was “very excited” to consider Basri’s application, and Struwe wanted her to start

as FAPC before going on maternity leave. ECF 15-2, Section II at ¶¶ 11, 16.

       During the hiring process, Struwe narrowed the potential contenders down to two: Basri

and Sallie Ellison. ECF 13 at ¶¶ 29, 30. Basri and Ellison began their final round interviews

during the first week of October 2017. ECF 15-2, Section II at ¶¶ 16, 19.

       Basri never completed her interviews, however, because her son was born five weeks

premature on October 4, 2017. Id. at ¶¶ 16, 18. She began maternity leave right away, leaving

both her interviews and the training protocols for her replacement incomplete. Id. at ¶¶ 16, 19.

       On October 5, 2017, Struwe selected Ellison for the position of FAPC, id. at ¶ 21, citing

Ellison’s superior qualifications and Mas’ negative reviews of Basri’s performance. ECF 13 at

¶¶ 30, 31. Mas’ negative reviews were exclusively related to Basri’s failure to complete her

training protocols. Ex. C to ECF 13-1 (Mas Dep.) at 77.

       Ellison, however, withdrew from consideration. ECF 15-2, Section II at ¶ 25. Even though

Basri offered to complete the interviews remotely, Struwe declined, stating that she had selected

another candidate. Id. at ¶¶ 26–27. Instead, on October 17, 2017, Struwe created a new job posting

for the FAPC position, id. at ¶ 28, and she eventually selected a new candidate, who had not

previously been under consideration for the position. Id. at ¶ 29.



                                                    3
         Case 2:19-cv-04935-MMB Document 18 Filed 12/08/20 Page 4 of 13




        On December 26, 2017, Penn sent Basri a letter stating that her leave would end on

January 8, 2018 and she was expected to return to work the next day. ECF 13 at ¶ 36. Basri,

however, had relied on her understanding that Mas guaranteed her leave through February 1. ECF

15-2, Section II at ¶ 31. Basri had not made daycare arrangements for the month of January, and

she needed additional time at home with her son, who was too unhealthy to enter general daycare

at the time. Id. at ¶ 32.

        On January 2, 2018, Mas emailed her supervisors that she was “praying” that Basri would

not return. Id. at ¶ 34. She also stated that Basri was “out of control,” “unprofessional, desperate,

and honestly unstable,” following Basri’s attempts to extend her leave until February, as Mas

believed that her behavior placed an unfair burden on the remaining staff. Id.

            C. Job Termination

        Over the next few days, four key conversations took place between Basri; Mas; and Kenya

Pitt, Penn’s human resources representative.

            •   First, Basri spoke with Pitt. Ex. B to ECF 13-1 (Basri Dep.) at 259–260. In that

                conversation, Basri requested further information from Pitt regarding resources for

                extending her leave. Id. Pitt did not supply any. Id.

            •   Basri then spoke with Mas on January 3, 2018, telling her that she could not return

                on January 15 since she still needed to take care of her son. Id. at 261.

            •   Mas emailed Pitt later that day. Ex. 8 to ECF 15-4. Mas told Pitt that “Nadine

                reached out to me to let me know she won’t be returning so I will terminate her in

                the system effective today unless you feel her termination date should be the end of

                the week.” Id. Mas entered Basri’s termination into Penn’s human resources

                system on January 3, 2018. Ex. M to ECF 13-1; Mas Dep. at 100. Pitt responded
                                                      4
         Case 2:19-cv-04935-MMB Document 18 Filed 12/08/20 Page 5 of 13




               to the email on January 4, 2018, and she told Mas to enter Basri’s termination as

               “effective immediately.” Ex. 8 to ECF 15-4.

           •   Basri spoke again with Pitt on January 4 or 5, 2018. Basri Dep. at 260. Basri told

               Pitt that she was still “talking to people” at Penn, hoping they would “find a way to

               work with” her regarding a return date. Id. at 261. But, when Pitt asked her if she

               was “coming back or not,” Basri replied “I guess if there is no way to extend my

               leave, then not.”    Id. at 262–263.     Basri asked if Pitt “need[ed] a letter of

               resignation,” and Pitt replied “[N]o. You are technically being terminated for

               failure to return to your position — or for failure to return to work.” Id. at 263.

        The parties dispute the order of these discussions, with Pitt, Mas, and Basri identifying

different dates during their depositions, all within the range of January 3 through 5. Notably, Penn

contends that Basri’s final discussion with Pitt was on January 3, 2018, before Pitt advised Mas to

enter in the job termination. Ex. A to ECF 17 (Pitt Dep.) at 45–46; ECF 17-1 at ¶ 35. 1

        Following these discussions, Basri did not return to her position. ECF 15-2, Section II at

¶ 38.

           D. Post-Termination

        On January 8, 2018, Basri emailed several Penn employees to notify them of her departure.

ECF 13 at ¶¶ 47–49. In the emails, Basri depicted her departure as being of her own volition,




1
  For summary judgment, the Court will rely on the non-moving party’s timeline of these
communications. Russo v. United States, 576 F. Supp. 2d 662, 664 n.2 (D.N.J. 2008) (“Plaintiff’s
account of the [phone calls’] disputed chronology will be accepted as true for purposes of deciding
Defendants’ [summary judgment] motion.”). See supra Section V(C)(iii) (discussing Basri’s
termination).
                                                    5
         Case 2:19-cv-04935-MMB Document 18 Filed 12/08/20 Page 6 of 13




based on family needs and professional concerns. Id. Basri echoed these sentiments in a blog post

she wrote and published on February 1, 2018. Id. at ¶¶ 50–51.

       Basri also testified, however, that she did not feel that she had a choice in her termination.

ECF 15-2, Section II at ¶ 38. She considered her termination to be a forced decision to “either go

against [her] better judgment in terms of what was best for [her] son medically . . . and . . . keeping

[her] job.” Id.

III.   Procedural History

       Basri initiated a charge of discrimination with the United States Equal Employment

Opportunity Commission and the Pennsylvania Human Relations Commission on July 9, 2018,

within 180 days of her termination. The EEOC sent her a Notice of Right to Sue on July 31, 2019.

       Basri filed her initial complaint against Penn on October 22, 2019. ECF 1. After discovery,

Penn moved for summary judgment on August 17, 2020. ECF 13. Basri responded in opposition

on September 14, 2020, ECF 15, and Penn replied on September 30, 2020, ECF 17.

IV.    Legal Standard

       A district court should grant a motion for summary judgment if the movant can show “that

there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A dispute is “genuine” if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986). A factual dispute is “material” if it “might affect the outcome of the

suit under the governing law.” Id.

       A party seeking summary judgment “bears the initial burden of demonstrating the absence

of any genuine issue of material fact.” Huang v. BP Amoco Corp., 271 F.3d 560, 564 (3d Cir.

2001) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). The moving party can satisfy
                                                      6
         Case 2:19-cv-04935-MMB Document 18 Filed 12/08/20 Page 7 of 13




this burden by “pointing out to the district court . . . that there is an absence of evidence to support

the nonmoving party’s case.” Celotex, 477 U.S. at 325. After the moving party has met its initial

burden, the adverse party’s response must set out specific facts, and not mere allegations, showing

a genuine issue for trial by “citing to particular parts of materials in the record.” Fed. R. Civ. P.

56(c)(1)(A); Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986).

“[T]he non-moving party must make a showing sufficient to establish the existence of each

element of his case on which he will bear the burden of proof at trial.” Huang, 271 F.3d at 564.

        Under Rule 56, this Court must view the evidence presented on the motion in the light most

favorable to the non-moving party. Anderson, 477 U.S. at 255.

V.      Discussion

        Basri sued Penn under four counts of discrimination and/or retaliation:

          I.      Gender discrimination and retaliation under Title VII of Civil Rights Act;

         II.      Pregnancy discrimination and retaliation under Title VII of Civil Rights Act;

        III.      Gender and Pregnancy discrimination and retaliation under Philadelphia Fair

                  Practices Ordinance (“PFPO,” Phila. Code § 9-1101 et seq); and

        IV.       Retaliation under Family Medical Leave Act (“FMLA”).

        Basri’s claims each center on two events: the denial of her promotion and her job

termination. She contends that unlawful discrimination and retaliation harmed her in both events.

               A. Relevant Legal Frameworks

                 i.   Discrimination

        To demonstrate a discrimination claim, Basri must satisfy the McDonnell Douglas burden-

shifting framework, which applies equally to her claims of gender and pregnancy discrimination.

Doe v. C.A.R.S. Protections Plus, Inc., 527 F.3d 358, 364–65 (3d Cir. 2008); see also Ahern v.
                                                       7
        Case 2:19-cv-04935-MMB Document 18 Filed 12/08/20 Page 8 of 13




EResearch Tech., Inc., 183 F. Supp. 3d 663, 669 (E.D. Pa. 2016) (Jones, J.) (same framework for

discrimination claims under PFPO).

       First, a prima facie finding of discrimination requires that Basri show: (1) Penn knew she

was pregnant, (2) she was qualified for her position, (3) she suffered an adverse employment

action, and (4) that adverse action had a nexus with the protected status. C.A.R.S., 527 F.3d at

364–65. 2

       Basri has satisfied her prima facie burden.       Therefore, Penn must “articulate some

legitimate, nondiscriminatory reason for the adverse employment action.” Id. at 369–70. If Penn

does so, Basri would need to show “a genuine issue of material fact as to whether [the employer’s]

proffered reasons for [the adverse action] were a pretext” for discrimination. Id. at 371.

             ii.   Retaliation

       The standard for demonstrating gender and pregnancy retaliation is similar to that of

discrimination. Prima facie gender or pregnancy retaliation requires the plaintiff demonstrate that

“(1) [she] engaged in a protected activity; (2) [her employer] took adverse action against her; and

(3) a causal link exists between the protected activity and the adverse action.” Anderson v. Boeing

Co., 694 F. App’x 84, 88 (3d Cir. 2017) (citing Moore v. City of Phila., 461 F.3d 331, 340–41 (3d

Cir. 2006)). An employee requesting leave under the FMLA for care of her newborn satisfies the

first prong of this test. See 29 U.S.C.A. § 2612; Lepore v. Lanvision Sys., Inc., 113 F. App’x 449,




2
  This standard applies equally to gender- and pregnancy-related claims, since Basri offers a
pregnancy-based theory of discrimination for both. See Newport News Shipbuilding & Dry Dock
Co. v. E.E.O.C., 462 U.S. 669, 684 (1983) (“[F]or all Title VII purposes, discrimination based on
a woman’s pregnancy is, on its face, discrimination because of her sex.”).
                                                    8
        Case 2:19-cv-04935-MMB Document 18 Filed 12/08/20 Page 9 of 13




453 (3d Cir. 2004) (first prong met because “she took an FMLA leave”).

       From there, the Court follows the same McDonnell Douglas burden-shifting standards, in

which Penn may demonstrate a legitimate reason for the adverse action, and Basri may attempt to

show that it is merely a pretext. Id. (claims under Title VII of Civil Rights Act); see also Ahern,

183 F. Supp. 3d at 670 (same framework for retaliation claims under PFPO); Mascioli v. Arby’s

Restaurant Grp., Inc., 610 F. Supp. 2d 419, 433 (W.D. Pa. 2009) (same framework for claims

under FMLA).

           B. Discrimination and Retaliation in the FAPC Promotion

       Basri contends that she did not get the promotion to the FAPC position due to

discrimination and/or retaliation.

       Basri has presented evidence that she was a leading, if not the leading, candidate for FAPC.

She had to drop out of her interviews in the middle of the final round due to the premature birth of

her son and the initiation of her maternity leave under the FMLA. Only one day after she began

leave, Penn had completely ceased considering her for the position. An “unduly suggestive

temporal proximity” between invocation of FMLA leave and an adverse employment action is

sufficient to find a causal nexus at the summary judgment stage. See, e.g., Lichtenstein v. Univ.

of Pittsburgh Med. Ctr., 691 F.3d 294, 307 (3d Cir. 2012)) (finding nexus for plaintiff fired seven

days after beginning leave). Basri has satisfied her prima facie burden for both discrimination and

retaliation claims for her non-promotion.

       Penn responded with two purportedly legitimate reasons for not hiring Basri as FAPC: the

other candidate’s superior qualifications and Basri’s negative performance reviews from Mas.




                                                     9
        Case 2:19-cv-04935-MMB Document 18 Filed 12/08/20 Page 10 of 13




                i.   Ellison’s Qualifications

       Ellison’s superior qualifications do not provide a justification for Basri not receiving the

promotion as a matter of law. By all accounts, Basri and Ellison were the two finalists for the

position until Basri had to take leave in the middle of the interview process. Penn offered the

position to Ellison, who declined, preferring to stay at her existing job. Instead of offering the

position to Basri, the first remaining choice, Penn re-posted the job. A jury may find this argument

pretextual.

               ii.   Basri’s Negative Reviews

       Basri can demonstrate that Mas’ “negative reviews” were merely a pretext for

discrimination and/or retaliation. Basri has provided evidence that she was generally successful

in her position, and Mas conceded that she was interested in promoting Basri to a Team Lead

position before her pregnancy. In Mas’ deposition, in fact, she conceded that her negative review

of Basri was limited to Basri’s failure to complete training documents for her replacement. But

Mas could hardly have expected Basri to plan on having her child five weeks early — five weeks

she otherwise would have had to complete her training documents.

       A jury may find Mas’ behavior was motivated by discriminatory intent. Mas previously

had supported Basri’s aspirations until Basri’s pregnancy leave, and then Mas began encouraging

Struwe to stop considering Basri for the promotion. Furthermore, Mas also stated that she would

have offered a Team Lead position to Basri but for her pregnancy, and her later email criticizing

Basri for requesting additional leave may indicate strong resentment for Basri stemming from her

use of maternity leave.

              C. Discrimination and Retaliation in Job Termination

       Penn challenges Basri’s claims related to her termination under only one basis: that Basri
                                                    10
        Case 2:19-cv-04935-MMB Document 18 Filed 12/08/20 Page 11 of 13




voluntarily resigned and, therefore, there is no qualified “adverse action” for either discrimination

or retaliation claims. Basri argues either that Penn fired her before she could resign or, in the

alternative, Penn forced her to quit. In the latter “constructive discharge” theory, Penn cannot

claim that there was no qualifying adverse action. Larochelle v. Wilmac Corp., 210 F. Supp. 3d

658, 705 (E.D. Pa. 2016) (“Unless there is a claim for ‘constructive discharge,’ an employee’s

voluntary resignation does not constitute an adverse employment action.”) (Stengel, J.) (citation

omitted).

       The Court agrees that Basri has raised genuine disputes sufficient to survive summary

judgment on either theory.

            iii.   Actual Discharge

       Penn argues that Basri voluntarily resigned her position on her own and, therefore, it is not

responsible for any adverse employment action in connection to her termination. Whether Basri

resigned or Penn terminated her is a highly fact-specific question that prevents summary judgment.

       Where “there is a genuine issue of fact as to whether plaintiff quit her job or was

terminated,” summary judgment is not the proper means of disposing of the claim. See Cronin v.

Martindale Andres & Co., 159 F. Supp. 2d 1, 8 (E.D. Pa. 2001) (Robreno, J.) (denying summary

judgment where plaintiff refused to return to work on time but “attempted to negotiate” means of

accommodating longer leave); cf. Burton v. Teleflex Inc., 707 F.3d 417, 431 (3d Cir. 2013)

(vacating grant of summary judgment on contract claim where “a dispute of material fact exists as

to whether [plaintiff] resigned or was terminated”).

       Considering summary judgment, where “[t]he evidentiary record contains some conflict”

regarding whether the plaintiff “expressed an intention to ‘quit,’” the court “must proceed on the

assumption that [the plaintiff] did not express an intention to resign.” Howard v. Blalock Elec.
                                                       11
        Case 2:19-cv-04935-MMB Document 18 Filed 12/08/20 Page 12 of 13




Serv., Inc., 742 F. Supp. 2d 681, 697–98 (W.D. Pa. 2010). The Court does so here due to a genuine

dispute as to whether Basri or Penn was the first to terminate her employment or, indeed, whether

Basri even expressed a final interest in resigning before Penn fired her. 3

            iv.    Constructive Discharge

       In the alternative, Basri argues that Penn terminated her employment through “constructive

discharge.” Constructive discharge holds an employer legally responsible for terminating an

employee if she quits because “the employer knowingly permitted conditions of discrimination in

employment so intolerable that a reasonable person subject to them would resign.” Mandel v. M

& Q Packaging Corp., 706 F.3d 157, 169 (3d Cir. 2013) (citation omitted).

       Penn responds that Basri’s complaint never provided notice of reliance on this theory and,

therefore, she cannot rely on it at the summary judgment stage. But Basri did provide sufficient

allegations to provide notice of reliance on this theory; its elements are clear on the allegations’

face. She alleged that her employer knowingly, and based on discriminatory and/or retaliatory

intent, refused to give her leave that she needed to provide vital care for her newborn. ECF 1 at

¶ 36. As a result, she “could not return to her position” on the date that Penn demanded. Id. at

¶ 37. Penn had sufficient notice that Basri could rely on these facts to assert the theory of

constructive discharge. Compare Braden v. Cnty. of Washington, 749 F. Supp. 2d 299, 303–04

(W.D. Pa. 2010) (refusing to permit plaintiff to rely on previously unstated theory for FMLA




3
 While Basri’s emails and blog post may provide evidence at trial of an intent to quit, these
documents cannot override the disputes at this stage.
                                                   12
          Case 2:19-cv-04935-MMB Document 18 Filed 12/08/20 Page 13 of 13




liability at summary judgment stage because the “complaint simply does not assert any facts that

could reasonably be construed” as raising that theory).

          The Court will permit Basri to continue her discrimination and retaliation claims based on

a theory of constructive termination, because many of the key facts underlying these claims remain

disputed.

          Based on the genuine issues of dispute under both actual and constructive discharge

theories, the Court DENIES Penn’s motion for summary judgment on Basri’s claims regarding her

job termination.

VI.       Conclusion

          For the reasons given above, the Court DENIES Penn’s motion for summary judgment. An

appropriate order follows.
O:\CIVIL 19\19-4935 Basri v Trustees of Univ of Penn\19cv4935 Memo re MSJ.docx




                                                                     13
